NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
CROSS MATCH TECHNOLOGIES, INC.,
Appellant, 4
v.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND ~
SUPREMA, INC. AND MENTAL]X, INC.,
In,terven0rs.
2012-1026, -1124
011 appeal from the United States Internati0na1 Trade
C0mmiSsi0n in Investigati0n N0. 337-TA-720.
SUPREMA, INC. AND MENTAL]X, INC.,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND

CROSS MATCH TECH V. ITC
2
CROSS MATCH TECHNOLOGIES, INC.,
Interven0r.
2012-1170
On appeal from the United States International Trade
Commission in Investigation No. 337-TA-720. 1
ON MOTION
ORDER
Cross l\/latch Technol0gies, Inc., Suprerna; Inc., and
Mentalix, Inc. jointly move to align the briefing schedule
in 2012-1026, -1124 with the briefing schedule in 2012-
1170, and for an extension of time, until May 7, 2012, for
Cross Match Techno1ogies, Inc. to file its opening brief.
The International Trade Co1nmission does not oppose
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted The appellants opening briefs
in 2012-1026, -1124 and 2012-1170 are due May 7, 2012.
APR 1 1 2012
FOR THE COURT
/s/ J an Horbaly
Date J an Horba1y
Clerk
u.s. couni:1)%§1'r?PE.\Ls ron
11-1EFsnEnALccncu1r
APR 1 `l 2012
JAN H011BA1.\'
C1.EHK

3
cc: l\/Iaxin1ilian A. Grant, Esq.
Clint A. Gerdine, Esq.
Darryl M. Woo, Esq.
S21
CROSS MATCH TECH V. ITC